EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Feng Ma, Registration No. 58,192 on 04/13/2022.
 	
 	The claims have been amended as follows:
1. (Currently amended) A method for video control, the method performed by a mobile terminal, the method comprising:
displaying video application setup options on a video playback interface, the video application setup options being used for setting video application functions corresponding to video usage effects, wherein the video application setup options are set in system configuration of the terminal and applied to various video operation applications installed on the terminal;
receiving setup information including a setup operation by user selection of one of the video application setup options; and
correspondingly processing and playing video data according to a video application function among the video application functions based on the user selection and the setup operation;
wherein the mobile terminal comprises a display screen configured to display the video data; wherein the method further comprises:
uniformly processing a plurality of different types of videos free from video processing functions of a plurality of different types of video applications; and 
performing, according to an operation instruction initiated by a user, corresponding video processing operations on the plurality of different types of video applications and a plurality of different video scenarios;
wherein the video application setup options are configured in the terminal in advance and included in [[a]] the system configuration of the mobile terminal, and are applied to pre-installed video operation applications of the terminal, and third-party provided video operation applications;
wherein the video application functions include at least one of video display effect, video sound effect, and video playback mode;
wherein the method further comprises:
upon the user selecting a black-and-white display function using the video application setup options, determining that the received setup information is a black-and-white display mode for image data in the video data; [[and]]
in response to the determining that the received setup information is the black-and-white display mode:
 	converting the image data in the video data into monochromatic black-and-white image data; and
 	playing and displaying the black-and-white image data on the display screen; and
displaying the video application setup options on the video playback interface upon receiving a call operation from the user, wherein the call operation comprises at least a touch operation on a predetermined region of the display screen, and a long-press of a volume key of the mobile terminal.

2. (Currently amended) The method according to claim 1, further comprising:
receiving [[a]] the call operation
displaying, according to the call operation, the video application setup options on the video playback interface.

3. (Currently amended) The method according to claim 1, wherein the video application setup options [[further]] at least comprise [[an]] options corresponding to one or more of following video application functions:
a first type of options used for setting display effects of [[a]] the video applications; and
a second type of options used for setting interaction effects of the video applications interacting with other applications.

4. (Currently amended) The method according to claim 2, wherein the video application setup options at least comprise options corresponding to any one of following video application functions:
a first type of options used for setting display effects of [[a]] the video applications; and
a second type of options used for setting interaction effects of the video applications interacting with other applications.

5. (Currently amended) The method according to claim 3, wherein the receiving setup information including a setup operation by user selection of one of the video application setup options comprises:
receiving any one or more of following setup operations by the first type of options:
an operation of setting [[a]] the video playback mode;
an operation of setting a video storage mode;
an operation of setting [[a]] the video display effect; and
an operation of setting [[a]] the video sound effect.

6. (Currently amended) The method according to claim 3, wherein the receiving setup information including a setup operation by user selection of one of the video application setup options comprises:
receiving any one or more of [[the]] following setup operations by the second type of options:
an operation of setting display of the other applications on the video playback interface; and
an operation of setting transmission of video data to applications other than the video applications.

7. (Currently amended) The method according to claim 3, further comprising:
setting configuration information of the video application setup options, the configuration information at least comprising any one of
a call mode of the video application setup options;
a display mode of the video application setup options; and
an application range of the video application setup options.

8. (Currently amended) An apparatus for video control, comprising:
a processor; and
memory storing instructions for execution by the processor to:
display video application setup options on a video playback interface, the video application setup options being used for setting video application functions corresponding to video usage effects, the video application setup options are set in system configuration of the apparatus and applied to various video operation applications installed on the apparatus;
receive setup information including a setup operation by user selection of one of video application setup options; and
correspondingly process and play video data to be played according to a video application function among the video application functions based on the user selection and the setup operation;
wherein the mobile terminal comprises a display screen configured to display the video data; wherein the method further comprises:
uniformly processing a plurality of different types of videos free from video processing functions of a plurality of different types of video applications; and 
performing, according to an operation instruction initiated by a user, corresponding video processing operations on the plurality of different types of video applications and a plurality of different video scenarios;
wherein the video application setup options are configured in the terminal in advance and included in [[a]] the system configuration of the mobile terminal, and are applied to pre-installed video operation applications of the terminal, and third-party provided video operation applications;
wherein the video application functions include at least one of video display effect, video sound effect, and video playback mode;
wherein the method further comprises:
upon the user selecting a black-and-white display function using the video application setup options, determining that the received setup information is a black-and-white display mode for image data in the video data; [[and]]
in response to the determining that the received setup information is the black-and-white display mode:
 	converting the image data in the video data into monochromatic black-and-white image data; and
 	playing and displaying the black-and-white image data on the display screen; and
displaying the video application setup options on the video playback interface upon receiving a call operation from the user, wherein the call operation comprises at least a touch operation on a predetermined region of the display screen, and a long-press of a volume key of the mobile terminal.

9. (Currently amended) The apparatus according to claim 8, wherein the instructions further cause the processor to:
receive [[a]] the call operation
display, according to the call operation, the video application setup options on the video playback interface.

10. (Currently amended) The apparatus according to claim 8, wherein the video application setup options [[further]] comprise at least one of:
a first type of options used for setting display effects of [[a]] the video applications; and
a second type of options used for setting interaction effects of the video applications interacting with other applications.

11. (Currently amended) The apparatus according to claim 9, wherein the video application setup options comprise at least one of:
a first type of options used for setting display effects of [[a]] the video applications; and
a second type of options used for setting interaction effects of the video applications interacting with other applications.

12. (Currently amended) The apparatus according to claim 10, wherein the instructions further cause the processor to:
receive at least one of [[the]] following setup operations by the first type of options:
an operation of setting [[a]] the video playback mode;
an operation of setting a video storage mode;
an operation of setting [[a]] the video display effect; and
an operation of setting [[a]] the video sound effect.

13. (Currently amended) The apparatus according to claim 10, wherein the instructions further cause the processor to:
receive any one or more of [[the]] following setup operations by the second type of options:
an operation of setting display of the other applications on the video playback interface; and
an operation of setting transmission of video data to applications other than the video application.

14. (Previously presented) The apparatus according to claim 10, wherein the instructions further cause the processor to:
set configuration information of the video application setup options, the configuration information comprising at least one of:
a call mode of the video application setup options;
a display mode of the video application setup options; and
an application range of the video application setup options.

15. (Currently amended) A non-transitory computer-readable storage medium storing instructions for execution by a processor of a terminal, enabling the terminal to execute a method for video control, the method comprising operations of:
displaying video application setup options on a video playback interface, the video application setup options being used for setting video application functions corresponding to video usage effects, wherein the video application setup options are set in system configuration of the terminal and applied to various video operation applications installed on the terminal;
receiving setup information including a setup operation by user selection of one of the video application setup options; and
correspondingly processing and playing video data to be played according to a video application function among the video application functions based on the user selection and the setup operation;
wherein the mobile terminal comprises a display screen configured to display the video data; wherein the method further comprises:
uniformly processing a plurality of different types of videos free from video processing functions of a plurality of different types of video applications; and 
performing, according to an operation instruction initiated by a user, corresponding video processing operations on the plurality of different types of video applications and a plurality of different video scenarios;
wherein the video application setup options are configured in the terminal in advance and included in [[a]] the system configuration of the mobile terminal, and are applied to pre-installed video operation applications of the terminal, and third-party provided video operation applications;
wherein the video application functions include at least one of video display effect, video sound effect, and video playback mode;
wherein the method further comprises:
upon the user selecting a black-and-white display function using the video application setup options, determining that the received setup information is a black-and-white display mode for image data in the video data; [[and]]
in response to the determining that the received setup information is the black-and-white display mode:
 	converting the image data in the video data into monochromatic black-and-white image data; and
 	playing and displaying the black-and-white image data on the display screen; and
displaying the video application setup options on the video playback interface upon receiving a call operation from the user, wherein the call operation comprises at least a touch operation on a predetermined region of the display screen, and a long-press of a volume key of the mobile terminal.

16. – 20.  (Canceled)

21. (Previously presented) A mobile device that is configured to perform the method of claim 1, the mobile device being the mobile terminal.

 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Chun (US 2015/0052466) teaches a mobile device where a user can provide input to obtain a settings overlay; the settings overlay includes setup options that can control the appearance/functions of multiple applications, including video applications e.g., brightness, volume, rotation etc.; the user can provide additional touch input to view additional setup options and select a setup option e.g., see Chun Figs. 4a-d, Abstract, [0112-0121, 0125-0126].  Wahab (F. Wahab, “How to Turn Your Screen Black and White,” published Dec. 15, 2017, downloaded at https://www.addictivetips.com/windows-tips/turn-your-screen-black-white/) teaches that it is known for there to be a setup option for changing display images on a screen of a computing device to black and white.  Nield (D. Nield, “How to Remap the Buttons on Your Android Device to Do Nearly Anything You Want,” published May 22, 2019, downloaded at https://gizmodo.com/how-to-remap-the-buttons-on-your-android-device-to-do-n-1834942538) teaches that it is known to trigger almost any command or the launching of any application or panel by using a long press on a volume button of a mobile phone.  New reference Riley (US 2015/010885) teaches playing a video on a mobile phone and using a gesture or input to summon an overlay menu, which presents a variety of setup/configuration options that affect the video operation e.g., see Riley [0065].  New reference VLC Reference 1 (YouTube video, “Tutorial: Introduction to VLC Player for PC,” published June 9, 2015, downloaded at https://www.youtube.com/watch?v=sRn7WAGFlyg) teaches a video player that can play a wide variety of video from different sources; the user can provide input to access an overlay providing a variety of controls for operating the video e.g., see VLC Reference 1, 2:25-2:35, 5:01-5:05, 8:30-8:40.  New reference VLC Reference 2 (“VLC for Android – Your Complete Guide,” dated June 15, 2019 by waybackmachine.org, downloaded at http://web.archive.org/web/20190615042540/https://www.vlchelp.com/android-complete-guide/) teaches a video player with a video player overlay interface that can be invoked by a user; the video player overlay interface provides a wide variety of options for controlling operations and parameters of the video; there are also a variety of settings for the video player that affect how it plays any subsequent videos e.g., preset brightness levels, audio parameters, etc.     
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143